Martin, J.,

delivered the opinion of the court.
The defendants and appellants seek the reversal of the judgment, on the ground, that the-court below erroneously overruled their exception to the petition, in which the plaintiff sues by the name and style of “ The President, Directors, and Company of the Mechanics’ and Traders’ Bank of New-Orleans, in violation of the 423d article of the Louisiana Uode, which provides, that corporations shall sue by the name and style given them in their respective charters: the ■name and style given to the plaintiff in the act of incorporation, being the “ Mechanics’ and Traders’ Bank of New-Orleans,”
*445It does not appear to us that the exception was erroneously overruled. The article of the code cited, does not absolutely require, that corporations should literally use the name and style given them by the legislature, but tolerates a slight alteration in the name as unimportant.
In the present case, the deviation is slight and unimportant, since it does not allow the possibility of a mistake, in ascertaining the identity of the corporation suing.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.